Case 7:18-mj-02350 Document 1 Filed in TXSD on 11/14/18 Page 1 of 1

`/

Ao 91 (Rev s/or) criminal complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

   

grist §§an

UNITED sTATEs 0F AMERICA ’ 1 f "
»‘ .,;-:~;a“
"- ri l.:..i_;, “ ° CRIMINAL COMPLAINT
Herberth Luis Turcios-chadra “ 4 ., . .t
P"UV ' 3 2018 Case Number: M-ISQBS¢ -M
`§"PF .~>l.<'
IAE YoB: 1984 ’c"g“‘{ 95 €"” '
E| Sa|vador

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about November 12 2015 in Hida|go County, in

 

the Southern District of Tex§

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/orI the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation ofTitle 8 United States Code, Section(s) ' 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Herberth Luis Turcios-Chadra was encountered by Border Patrol Agents near Mission, Texas on November 12, 2018. The
investigating Agent established that the Defendant was an undocumented alien and`requested record checks. The Defendant claims to
have illegally entered the United S/tates on November 12, 2018 near Hidalgo, Texas. Record checks revealed the Defendant was
formally Deported/Excluded froni the United States on/October 31, 2017, through Alexandria, Louisiana. Prior to
Deportation/Exclusion the Defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security. On February 2, 2017, the Defendant was convicted of Misdemeanor Sexual
Abuse of a Child or Minor and was sentenced to Supervised Probation.

Continued on the attached sheet and made a part of this complaint |:IYes E No \

L\

Swom to before me and subscribed in my presence, ~ Signature of Complainant
November 13, 2018 Claudia Gay;ia j Senior Patrol Agent

cur of Judici§l officer

Scott J. Hacker d , U.S. Magistrate Judge
Name and Title of Judicia| Officer '

 

